EMAS, J.
We affirm the judgment and sentence below, and decline appellant’s invitation to address on direct appeal the merits of his claim of ineffective assistance of trial counsel. See Bruno v. State, 807 So.2d 55, 63 (Fla.2001) (noting that, as a general rule, a claim of ineffective assistance of trial counsel cannot be raised on direct appeal); Desire v. State, 928 So.2d 1256, 1257 (Fla. 3d DCA 2006) (recognizing that “[a]s a general rule, claims of ineffective assistance of counsel are not ordinarily cognizable on direct appeal. The exception is when the error is apparent on the face of the record, which is rarely the case.”) We do so without prejudice for appellant to file a timely and proper motion for post-conviction relief pursuant to Florida Rule of *1034Criminal Procedure 3.850, and express no opinion on the merits of any such motion.
Affirmed.